FILED
                             NOT FOR PUBLICATION                            JAN 24 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCISCO BAHENA ROSAS,                          No. 09-70914

               Petitioner,                       Agency No. A097-764-199

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Francisco Bahena Rosas, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) removal order. We dismiss the petition for review.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
         We lack jurisdiction to review the agency’s discretionary determination that

Bahena Rosas lacks the good moral character required for cancellation of removal.

See Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir. 2005) (good moral character

determination is reviewable only where it is based on one of the statutory per se

exclusions found in 8 U.S.C. § 1101(f)), overruled on other grounds by Sanchez v.

Holder, 560 F.3d 1028, 1031-34 (9th Cir. 2009) (en banc).

         We lack jurisdiction to consider Bahena Rosas’ contentions that the IJ was

biased and mischaracterized the evidence against him because Bahena Rosas failed

to exhaust these issues before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-

78 (9th Cir. 2004); see also Sanchez-Cruz v. INS, 255 F.3d 775, 779-80 (9th Cir.

2001).

         PETITION FOR REVIEW DISMISSED.




                                            2                                  09-70914